Citation Nr: 0421464	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for an anal 
fissure, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to May 1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, which granted service connection for PTSD, evaluated 
as 30 percent disabling, and denied an evaluation in excess 
of 20 percent for anal fissure.

The August 2002 RO decision noted above also denied a 
compensable evaluation for malaria.  The appellant did not 
submit a notice of disagreement with the denial of this 
claim.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the issue of entitlement to a compensable evaluation for 
malaria is not currently before the Board on appeal.

An April 2003 Report of Contact relates that the veteran 
withdrew a request for a videoconference before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's PTSD remains symptomatic, including nightmares, 
intrusive thoughts, difficulty concentrating, sleep 
disturbance, avoidance, feelings of guilt, depression, 
anxiety, some social withdrawal, and his GAF scale scores 
range from 59 to 65, all of which more nearly approximates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; the competent medical evidence 
also shows that he has had stable long term employment and 
marriage; his PTSD does not result in reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking. 

3.  The competent medical evidence indicates that the 
veteran's anal fissure results in bleeding with bowel 
movements at least twice a week but not anemia, and fecal 
leakage every day, requiring him to use toilet paper as a 
pad; it does not result in excessive leakage and fairly 
frequent involuntary bowel movements.  


CONCLUSIONS OF LAW

1.  Entitlement to an initial evaluation in excess of 30 
percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (2003).

2.  Entitlement to a 30 percent evaluation for an anal 
fissure is warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Codes7332, 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the August 2002 rating decision on appeal, the 
December 2002 statement of the case (SOC) and the November 
2003 supplemental statement of the case (SSOC) adequately 
informed him of the information and evidence needed to 
substantiate his claims.  The Board observes that the SOC and 
VCAA notice letters dated in April 2002, May 2002, and 
November 2003 informed him of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the U.S. Court of 
Appeals for Veterans' Claims (Court) held that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  In this case, VCAA notice 
was provided to the appellant before the RO decision that is 
the subject of this appeal.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the November 2002 correspondence, the RO requested the 
veteran to "[t]ell us about any additional information or 
evidence that you want us to try to get for you."  In June 
2004 correspondence, the RO informed the veteran that he had 
90 days from the date of the letter, or until the Board 
issued a decision in his case, whichever came first, to send 
the Board any additional evidence concerning his appeal.    

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in June 2002, May 2003 and June 2003, VA 
conducted medical examinations with regard to the issues on 
appeal.  The Board finds that the relevant medical evidence 
of record, to include the reports of these examinations, 
contains sufficient detail to make a decision on these 
claims.  Thus, there is no duty to provide another 
examination with regard to these issues.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran maintains, in substance, that the current initial 
30 percent evaluation assigned for his PTSD and the 20 
percent evaluation assigned for his anal fissure do not 
adequately reflect the severity of those disabilities.  He 
contends that his PTSD causes him to distance himself from 
others socially and at work, and that as a result he has no 
friends.  He also contends that his anal fissure results in 
bleeding with bowel movements at least twice a week, and that 
every day he must continually, throughout the day, clean 
himself and his underwear from leakage from the fissure.  
Regarding the report of the June 2002 VA general medical 
examination, indicating that he reported rectal leaking with 
bowel movements two or three times a month, he contends that 
he actually reported that such bleeding occurred two to three 
times a week.  The veteran notes that he has used pads in the 
past but they are uncomfortable so he now uses toilet paper 
as a pad.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The report of a June 2002 VA general medical examination 
indicates that the examiner reviewed the veteran's claims 
file.  The veteran related that he experienced rectal 
bleeding two to three times a month, stated that he had good 
sphincter control, and denied fecal leakage or involuntary 
bowel movements.  Internal and external hemorrhoids were 
found by private colonoscopy in May 2002.  The veteran's 
current treatment was Citracal three times a day.  There were 
no limitations to his daily activities secondary to this 
condition and he had no ongoing follow-up for it.  

On physical examination, the veteran had normal sphincter 
tone.  The lumen of the rectum and anus was within normal 
limits and there were no masses felt in the rectum.  There 
was an anal fissure noted with no evidence of fecal leakage 
or fistulas.  External hemorrhoids were noted.  A March 2002 
complete blood count was unremarkable.  The pertinent 
diagnosis was anal fissure.  

The report of a July 2002 VA PTSD examination indicates that 
the examiner reviewed the claims file and electronic records.  
Subjectively, the veteran complained of nightmares and sweats 
once or twice a week, intrusive thoughts, avoidance of 
activities or places that remind him of his military 
experience, difficulty concentrating and exaggerated startle 
response.  He complained of years of feeling guilty, 
depressed, angry, having sleep problems because of 
nightmares, difficulty being in crowds or being confined in a 
small room, being suspicious in crowds, and being startled by 
loud noises.  He reported that he did not seek any treatment 
over the years because he did not want anyone to know the 
emotions with which he had been struggling.  

The veteran had no children, had been married once from 1973 
to 1999, and had been married to his second wife since 1999.  
He described his current marriage as good and he got along 
well with his two adult stepchildren.  He enjoyed golf and 
movies, and worked around the house as a handyman.  The 
veteran was currently responsible for activities of daily 
living, head of the home, and had a good interpersonal 
relationship with his wife.

On examination, the veteran showed no impairment of thought 
process or communication; no delusions or hallucinations; 
good eye contact with appropriate interaction during the 
session; and denied any suicidal or homicidal thoughts, 
ideations, plans or intents.  He showed the ability to 
maintain personal hygiene and other basic activities of daily 
living.  He was oriented to person, place and time and his 
gross memory appeared to be intact.  He showed no obsessive 
or ritualistic behavior which interfered with routine 
activities.  His rate and flow of speech were without any 
irrelevant, illogical or obscure speech patterns.  He showed 
no panic attacks or impairment of impulse control and did 
show anxiety with a depressed mood.  He showed sleep 
impairment by nightmares.  

The Axis I diagnosis was PTSD.  The Axis V Global Assessment 
of Functioning (GAF) score was 59.  The examiner summarized 
that the veteran showed persistent experiencing of the 
stressful traumatic events in Vietnam with persistent 
avoidance of anything that might remind him of his military 
experiences.  He had recurrent distressing dreams of the 
events, with a sense of reliving those events.  He had 
intense distress when exposed to any cues reminiscent of his 
military experiences.  He had feelings of guilt and made 
great efforts to avoid thoughts, feelings or conversations 
connected to his military experiences.  He felt a restricted 
range of affect with some emotional numbness.  He had 
difficulty with sleep patterns, as evidenced by nightmares 
and vivid dreams of his military experiences.  He showed 
hypervigilence and an exaggerated startle response.  

A March 2002 PTSD intake evaluation reviews the veteran's 
reported history and subjective complaints.  On examination, 
the veteran was alert and well oriented, expressed no 
suicidal or homicidal thoughts, had no audiovisual 
hallucinations or delusions and his speech was of normal rate 
and flow but he broke into sobbing an tearfulness during the 
interview.  Thought processes were clear and coherent and 
content was appropriate.  The Axis I diagnosis was PTSD, 
chronic and the Axis V GAF score was 60.  Treatment reports 
show that the veteran continued individual VA counseling for 
PTSD during 2002.  

The report of a May 2003 VA general medical examination 
provides that the veteran reported rectal bleeding with bowel 
movements two to three times a week.  He stated that he had 
fair sphincter control and denied involuntary bowel 
movements.  He did relate fecal leakage.  The veteran 
underwent no treatment at the present time, there were no 
limitations to his daily activities secondary to this 
condition, and he had no ongoing follow-up for it.  

On physical examination, there was a normal sphincter tone, 
the lumen of the rectum and anus was within normal limits, 
and there were no masses felt in the rectum.  There was 
evidence of mild fecal leakage.  There were no fistulas and 
there were external hemorrhoids.  There was no evidence of 
bleeding.  Complete blood count conducted in March 2003 was 
unremarkable.  The pertinent diagnosis was anal fissure.  

The report of a June 2003 VA PTSD examination indicates that 
the examiner reviewed the claims file and computer records.  
The report notes that the veteran did not use any 
psychotropic medication, in part because he did not think he 
needed them and in part to avoid dependence or addiction.  
Regarding symptoms, the veteran said that he thought about 
stressful incidents in Vietnam all day long.  He disliked 
crowds, became anxious in waiting rooms, avoided groups and 
sat with his back to the wall in restaurants.  He reported 
decreased sleep, with light sleep and waking up frequently 
from any noise or light.  The veteran noted recurrent dreams 
and nightmares, about three or four times a week, usually 
about artillery shells exploding, hitting the ground or 
blowing him away.  He occasionally jumped out of bed or 
became restless in his sleep but denied being violent.  He 
did get enough sleep and felt rested the next morning.  He 
also reported increased vigilance, feelings of detachment, 
fear of loss of people if he became too close to them, 
increased startle response and severe guilt about actions in 
Vietnam.  

The examiner summarized that the veteran's symptoms were 
mostly those of decreased sleep with recurrent nightmares and 
dreams, intrusive memories, avoidance, increased vigilance, 
detachment, increased startle response and guilt.  `

The veteran's sole treatment was an initial VA intake in 
March 2002 and individual sessions to November 2002.  The 
veteran said that he would rather not attend groups but would 
like to attend individual counseling.  

The veteran had retired from the Bureau of Prisons after 27 
years, and was currently working as a school bus driver.  He 
denied any problems at work other than remaining avoidant 
from co-workers.  

The veteran had divorced after 24 years of marriage, and was 
married a second time to a woman with whom he reported 
getting along with very well.  She was very understanding and 
they did not have any problems.  The veteran denied any 
social relationships, had no significant friends, only went 
out with his wife, and belonged to no groups or 
organizations.  The veteran enjoyed working out, yard work 
and spending time with his wife going out to eat with her.  
Her reported not having had a drink since 1980.  He denied 
past suicide attempts and current suicidal ideation.

In summarizing the veteran's current psychosocial functional 
status (performance in employment or schooling, routine 
responsibilities of self-care, family role functioning, 
physical health, social/interpersonal relationships, and 
recreation/leisure pursuits), the examiner said that the 
veteran's psychosocial functional status was moderately 
affected by his persistent symptoms related to PTSD.  He had 
very limited social or interpersonal relationships except 
with his wife.  He was doing fine at his job except for 
avoidance.  His recreational leisure pursuits were limited 
but somehow fulfilling. 

On examination, the veteran's thought process and 
communication were good, he denied delusions and 
hallucinations, his behavior was appropriate, and he denied 
past or present suicidal or homicidal thoughts, ideations, 
plans or intents.  His ability to maintain minimal personal 
hygiene and other basic activities of daily living were 
considered to be good.  He was fully oriented.  His memory 
seemed to be functioning at a good level, although he 
sometimes forgot pending tasks and had to keep a list of 
them.  He denied obsessions or compulsions.  His speech was 
fluent, spontaneous, well articulated and had logical and 
coherent content.  

The veteran did report becoming restless and anxious in 
crowded situations, with tightness of the forehead, increased 
stuttering and withdrawal, but the episodes did not become 
full-blown panic attacks because he would leave the location 
or take a walk to relax.  The veteran denied feeling 
particularly depressed or anxious, and denied losing impulses 
or having problems with his temper.  

The Axis I diagnosis was PTSD, chronic, moderate, combat-
related.  The Axis V current GAF score was 60, and over the 
past year was between 60 and 65.  The examiner concluded that 
the veteran had moderate psychosocial impairment from his 
persistent PTSD symptoms, mainly his social avoidance and 
limited interpersonal social relationships.  He had intense 
guilt and intrusive memories that affected him on a daily 
basis although he did not tend to show those symptoms.  He 
did appear to be in some internal distress because of these 
persistent feelings.  He had managed to function well at 
work.

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disabilities.  
There is nothing in the historical record that would lead to 
a conclusion that the current evidence of record is not 
adequate for rating purposes.  

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

PTSD

The Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of 
disability evaluation following award of service connection.  
As such, the severity of this disability is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The rating criteria provide that a 30 percent rating is 
warranted for PTSD manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereotype speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent evaluation.  Id.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 30 
percent for PTSD.  

In so finding, the Board notes that a 50 percent rating is 
not warranted as the medical evidence overall does not show 
that the veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity.  
There is no medical evidence of impairment in thought 
processes or communication, difficulty in understanding 
complex commands, impaired judgment, persistent delusions or 
hallucinations, inability to perform activities of daily 
living, or disorientation to time or place.  The VA 
examination reports provide that the veteran had no current 
or past delusions, hallucinations or suicidal or homicidal 
thoughts.  His judgment and insight were not impaired.  The 
veteran's speech was clear and coherent, not characterized by 
flattened affect, and not circumstantial, circumlocutory, or 
stereotyped.  His job history included no reduced reliability 
and productivity.  While the veteran had some impairment in 
social settings and at work, he was able to maintain a 
successful marriage and employment.  

The Board also finds it significant that the VA examination 
reports describe the veteran's PTSD as moderate.  Further, 
the veteran's GAF scores of 59, 60 and 65 fail to show that 
he warrants an evaluation in excess of 30 percent.  

By definition, the GAF scale considers psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health-illness, and does not include impairment in 
functioning due to physical (or environmental) limitations.  
AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter 
DSM- IV]; 38 C.F.R. § 4.125 (2000).  

According to the GAF Scale, a score of between 61 and 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships (emphasis in 
original).  DSM-IV at 32; 38 C.F.R. § 4.125.  A score between 
51 and 60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  Id.

Thus, the veteran's GAF scores of 59, 60 and 65 demonstrate 
that he PTSD symptoms have ranged from moderate to mild.  The 
Board finds that these scores, along with the examiners' 
opinions that the veteran's PTSD was moderate, are 
particularly probative evidence against an evaluation in 
excess of 30 percent.  They were based on detailed reviews of 
the medical record and results of mental examination, and are 
accompanied by explanations with reference to specific facts 
from the record.

In sum, the Board finds that the competent medical evidence 
demonstrates that the veteran's PTSD remains symptomatic, 
including nightmares, intrusive thoughts, difficulty 
concentrating, sleep disturbance, avoidance, feelings of 
guilt, depression, anxiety, some social withdrawal, and his 
GAF scale scores range from 59 to 65, the sum total of which 
more nearly approximates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, which are 
the criteria for his current 30 percent rating.  The relevant 
medical evidence further shows that the veteran has had 
stable, long- term employment and his second marriage has 
apparent been stable as well.  The psychiatric examinations 
in recent years do not show that his PTSD results in reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotype speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.  As the relevant 
historical and mental status findings more nearly approximate 
the criteria for a 30 percent rating, his appeal for the 
initial assignment of a rating in excess of 30 percent must 
be denied.

Anal Fissure

The Board observes that there is no diagnostic code for anal 
fissure.  When an unlisted condition is encountered, it will 
be permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

The RO evaluated the veteran's service-connected anal fissure 
under Diagnostic Code 7336, for hemorrhoids.  Under this 
Code, a 20 percent rating is warranted for persistent 
bleeding and secondary anemia, or with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336.  The Rating Schedule does not 
provide an evaluation in excess of 20 percent for 
hemorrhoids.  Thus, a higher evaluation is not available for 
the veteran's anal fissure by analogy to Diagnostic Code 
7336.

In light of the veteran's complaints of leakage, the Board 
observes that under Diagnostic Code 7332, impairment of 
sphincter control, a 30 percent rating is provided where 
there are occasional involuntary bowel movements, 
necessitating wearing of a pad.  A 60 percent rating is 
provided where there is excessive leakage and fairly frequent 
involuntary bowel movements.  38 C.F.R. § 3.114, Diagnostic 
Code 7332.

Based on a thorough review of the record, the Board finds 
that the evidence supports a 30 percent evaluation.  In this 
regard, the Board finds it significant that the veteran has 
consistently reported bleeding with bowel movements at least 
twice a week, albeit in the absence of any evidence of 
anemia.  Complete blood counts have been normal on the only 
two occasions such was tested during the period of time in 
question.  The medical evidence also shows fecal leakage 
every day requiring the veteran to use toilet paper as a pad 
and clean himself and his underwear. 

However, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 60 percent for 
anal fissure.  The competent medical evidence is negative for 
evidence of excessive leakage and fairly frequent involuntary 
bowel movements.  38 C.F.R. § 3.114, Diagnostic Code 7332.  
On examination in May 2003, the veteran reported that he had 
fair sphincter control and denied involuntary bowel 
movements.  Only mild fecal leakage was apparent.  

The Board notes that the veteran's anal fissure has been 
rated under two different diagnostic codes, 7332 and 7336.  
The Board has considered whether separate compensable ratings 
are warranted.  VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, both the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. § 
4.14 (2003).  In this case, the veteran's disability is rated 
primarily on the basis of fecal leakage.  While there is also 
evidence of localized rectal bleeding, as noted above, recent 
complete blood counts have been normal; there is laboratory 
evidence of anemia.  The Board finds no basis to assign 
separate ratings for the veteran's anal fissure.

Extraschedular Evaluations

Finally, the Board observes that in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is made.  
38 C.F.R. § 3.321 (2003).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

During the pendency of the appeal, the RO found that 
consideration of an extraschedular evaluation was not 
required with respect to either claim.  The Court held in 
Floyd v. Brown, 9 Vet. App. 88 (1996) that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
In  Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Director of the Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board finds no evidence of any exceptional disability 
pictures in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria to the veteran's 
PTSD or anal fissure.  There is no indication that either 
service-connected disability has required frequent periods of 
hospitalization.  There is no documentary evidence in the 
claims file that because of either disability, he has been 
uniquely economically harmed beyond the degree of disability 
anticipated by the schedular evaluations.  The veteran has 
submitted no employment records referring to any poor job 
performance, accidents, or inability to work stemming from 
either service-connected disability.

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disabilities.  See, e.g., Smallwood v. Brown, 10 Vet. App. 
93, 97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no competent evidence is apparent from 
a review of the record before the Board that indicates marked 
interference with employment due to PTSD or anal fissure.  

Therefore, the preponderance of the evidence is against a 
finding that the veteran's PTSD or anal fissure is 
exceptional in nature or cause a marked interference with 
employment as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b).  As there 
is no objective evidence showing that the veteran's service-
connected disabilities have a substantial impact on his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, a referral for 
consideration of extraschedular evaluations is not warranted.

Benefit of the Doubt

As a final matter, the Board notes that as the preponderance 
of the evidence is against an evaluation in excess of 30 
percent for PTSD and an evaluation in excess of 30 percent 
for an anal fissure, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to a 30 percent evaluation for an anal fissure is 
granted, subject to the laws and regulations applicable to 
the payment of monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



